417/,2015 SCANNED Page 1

.          .
         ~
         'W/
                  CASE NO. 416-81198-2013                       COUNT SINGLE                       INCIDENT No./ I RN: 9162 151134/AOOI

    THE STATE OF TEXAS                                                           §             IN THE 416TH JIIDJCJAL
                                                                                 §
    v.                                                                          FILED IN
                                                                                 §             DISTRICT COIIRT
                                                                         5th COURT OF APPEALS
                                                                                9
                                                                              DALLAS, TEXAS
    CHRISTIAN LANE-CLEMENT COOK                       COLLIN COliN I \, TEXAS    §
                                                                         4/24/2015 10:09:59 AM
                                                                                 §
    STATE IDNo.: TX08150268                                                     LISA MATZ
                                                                                 §
                                                                                  Clerk
                                JUDGMENT OF CONVICTION BY JURY
                                                                                     Date Judgment
    Judge Presiding:                HON. CHRIS OLDNER                                                     03/26/2015
                                                                                     Ente                      N/A DAYS                 NOTES: N/A


All pertinent information, names and assessments indicated above are incorporated into the language of the judgment
below by reference.

           This cause was called for trial in Collin County, Texas. The State appeared by her District Attorney.

Counsel/ Waiver of Counsel (select one)
I2SI Defendant appeared in person with Counsel.
0 Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
         It appeared to the Court that Defendant was mentally competent and had pleaded as shown above to the charging
instrument. Both parties announced ready for trial. A jury was selected, impaneled, and sworn. The INDICTMENT was
read to the jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered it of record.

         The jury heard the evidence submitted and argument of counsel. The Court charged the jury as to its duty to
determine the guilt or innocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court, the
jury delivered its verdict in the presence of Defendant and defense counsel, if any.

           The Court received the verdict and ORDERED it entered upon the minutes of the Court.

Punishment Assessed by Jury I Court I No election (select one)
I2SI Jury. Defendant entered a plea and tiled a written election to have the jury assess punishment. The jury heard evidence
relative to the question of punishment. The Court charged the jury and it retired to consider the question of punishment. After
due deliberation, the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
0 Court. Defendant elected to have the Court assess punishment. Aller hearing evidence relative to the question of
punishment, the Court assessed Defendant's punishment as indicated above.
0 No Eledion. Defendant did not tile a written election as to whether the judge or jury should assess punishment. After
hearing evidence relative to the question of punishment, the Court assessed Defendant's punishment as indicated above.

        The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that
Defendant is GUlLTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done
according to the applicable provisions ofTEX. COVE CRJM. PROC. art. 42. 12 § 9.

         The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court
costs, and restitution as indicated above.

Punishment 0 tions select one
     Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or
the Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The
Court ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant
remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court
ORDt:KS that upon release from confinement, Defendant proceed immediately to the Collin County District Clerk. Once
there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and
restitution as ordered by the Court above.
0 County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately
committed to the custody of the Sheriff of Collin County, Texas on the date the sentence is to commence. Defendant shall be
confined in the Collin County Jail for the period indicated above. The Court ORDERS that upon release from confinement,
Defendant shall proceed immediately to the Collin County District Clerk. Once there, the Court ORDERS Defendant to pay,
or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
0 Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to
proceed immediately to the Office of the Collin County District Clerk. Once there, the Court ORDERS Defendant to pay or
make arrangements to pay all fines and court costs as ordered by the Court in this cause.

Cook. Chri•tian Lone.Clcmont 4 16-81198·2013                                                                 Po~c   2 o( 3
       •




Execution I Suspension of Sentence (select one)
1:8] The Court ORDERS Defendant's sentence EXEC        TED.
D   The Court ORDERS Defendant's sentence of confinement SUSPENDED. The Court ORDERS Defendant placed on
community supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and
conditions of community supervision. The order setting forth the terms and conditions of community supervision is
incorporated into this judgment by reference.

           The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.

         Following the disposition of this cause, the defendant's fingerprints were, in open court, placed upon a Judgment
Certificate of Defendant's Prints. Said Certificate is attached hereto and is incorporated by reference as a part of this
Judgment.


           Furthermore, the following special findings or orders apply:

The Court Finds Defendant used or exhibited a deadly weapon, namely, a hands, feet, and/or unknown object, during the commission
of a felony offense or during immediate flight therefrom or was a party to the offense and knew that a deadly weapon would be used
or exhibited. Tex. Code Crim. Proc. art. 42.12 §3g.




                                                           PRINTED NAME
                                                           If sitting for Presiding Judge




Clerk:




Cook, Chnatian Lane-Clement 416-81 198 2013                                                                   Page 3 oC3